Title: From John Adams to the President of the Congress, 3 December 1778
From: Adams, John
To: Laurens, Henry,President of Congress


     
      Sir
      Passy Decr 3 1778
     
     I have the Honour to inclose to Congress, the latest News Papers: As they contain the Speech at the Opening of Parliament, and Some of the Debates in both Houses upon the Addresses in Answer to it, they are of very great Importance. I learn by Some Newspapers, and private Letters that an opinion has been prevalent in America, that the Ennemy intended to withdraw from the united States, and considering the cruel Devastations of the War, and the unfortunate Situation of our Finances nothing would give me so much Joy as to see Reasons to concur in that opinion, and to furnish Congress with Intelligence in Support of it.
     But I am sorry to say that the Reverse is too apparent. We may call it Obstinacy or Blindness, if We will, but such is the state of Parties in England, so deep would be the Disgrace, and perhaps so great the personal Danger to those who have commenced and prosecuted this War, that they cannot but persevere in it, at every Hazard. And nothing is clearer in my Mind, than that they never will quit the united States, untill they are either driven or starved out of them.
     
     I hope therefore that Congress will excuse me, for suggesting that there is but one Course for Us to take, which is to concert every Measure and exert every Nerve, for the total Destruction of the British Power within the united States. I have the Honour to be with the most respectfull Consideration sir, your most humble, and most obedient servant
     
      John Adams
     
    